      Case 2:19-cv-05247-ESW Document 28 Filed 07/23/20 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Rick Andrews,                                     No. CV-19-05247-PHX-ESW
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15
16          Pending before the Court is Rick Andrews’ (“Plaintiff”) appeal of the Social
17   Security Administration’s (“Social Security”) denial of his application for disability
18   insurance benefits. The Court has jurisdiction to decide Plaintiff’s appeal pursuant to 42
19   U.S.C. § 405(g). Under 42 U.S.C. § 405(g), the Court has the power to enter, based upon
20   the pleadings and transcript of the record, a judgment affirming, modifying, or reversing
21   the decision of the Commissioner of Social Security, with or without remanding the case
22   for a rehearing. Both parties have consented to the exercise of U.S. Magistrate Judge
23   jurisdiction. (Doc. 11). After reviewing the Administrative Record (“A.R.”) and the
24   parties’ briefing (Docs. 16, 20, 26), the Court finds that the Administrative Law Judge’s
25   (“ALJ”) decision contains harmful legal error. For the reasons explained in Section II, the
26   decision is reversed and the case is remanded to the Commissioner of Social Security for
27   an immediate award of benefits.
28
      Case 2:19-cv-05247-ESW Document 28 Filed 07/23/20 Page 2 of 12



 1                                     I. LEGAL STANDARDS
 2          A. Disability Analysis: Five-Step Evaluation
 3          The Social Security Act (the “Act”) provides for disability insurance benefits to
 4   those who have contributed to the Social Security program and who suffer from a physical
 5   or mental disability. 42 U.S.C. § 423(a)(1). To be eligible for benefits based on an alleged
 6   disability, the claimant must show that he or she suffers from a medically determinable
 7   physical or mental impairment that prohibits him or her from engaging in any substantial
 8   gainful activity. 42 U.S.C. § 423(d)(1)(A). The claimant must also show that the
 9   impairment is expected to cause death or last for a continuous period of at least 12 months.
10   Id.
11          To decide if a claimant is entitled to Social Security benefits, an ALJ conducts an
12   analysis consisting of five questions, which are considered in sequential steps. 20 C.F.R.
13   § 404.1520(a). The claimant has the burden of proof regarding the first four steps:1
14                Step One: Is the claimant engaged in “substantial gainful
                  activity”? If so, the analysis ends and disability benefits are
15                denied. Otherwise, the ALJ
16
                     proceeds to step two.
17
                     Step Two: Does the claimant have a medically severe
18
                     impairment or combination of impairments? A severe
19                   impairment is one which significantly limits the claimant’s
20                   physical or mental ability to do basic work activities. 20 C.F.R.
                     § 404.1520(c). If the claimant does not have a severe
21
                     impairment or combination of impairments, disability benefits
22                   are denied at this step. Otherwise, the ALJ proceeds to step
23                   three.

24                   Step Three: Is the impairment equivalent to one of a number
25                   of listed impairments that the Commissioner acknowledges are
                     so severe as to preclude substantial gainful activity? 20 C.F.R.
26                   § 404.1520(d). If the impairment meets or equals one of the
27                   listed impairments, the claimant is conclusively presumed to
28
            1
                Parra v. Astrue,481 F.3d 742,746 (9th Cir. 2007).

                                                   -2-
      Case 2:19-cv-05247-ESW Document 28 Filed 07/23/20 Page 3 of 12



 1                  be disabled. If the impairment is not one that is presumed to
 2                  be disabling, the ALJ proceeds to the fourth step of the
                    analysis.
 3
 4                  Step Four: Does the impairment prevent the claimant from
                    performing work which the claimant performed in the past? If
 5
                    not, the claimant is “not disabled” and disability benefits are
 6                  denied without continuing the analysis.          20 C.F.R. §
 7                  404.1520(f). Otherwise, the ALJ proceeds to the last step.

 8         If the analysis proceeds to the final question, the burden of proof shifts to the
 9   Commissioner:2
10                  Step Five: Can the claimant perform other work in the national
                    economy in light of his or her age, education, and work
11
                    experience? The claimant is entitled to disability benefits only
12                  if he or she is unable to perform other work. 20 C.F.R. §
                    404.1520(g). Social Security is responsible for providing
13
                    evidence that demonstrates that other work exists in significant
14                  numbers in the national economy that the claimant can do,
                    given the claimant’s residual functional capacity, age,
15                  education, and work experience. Id.
16         B. Standard of Review Applicable to ALJ’s Determination
17         The Court must affirm an ALJ’s decision if it is supported by substantial evidence
18   and is based on correct legal standards. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir.
19   2012); Marcia v. Sullivan, 900 F.2d 172, 174 (9th Cir. 1990). “Substantial evidence” is
20   less than a preponderance, but more than a “mere scintilla.” Richardson v. Perales, 402
21   U.S. 389, 401 (1971) (quoting Consolidated Edison v. NLRB, 305 U.S. 197, 229 (1938)).
22   It is relevant evidence as a reasonable mind might accept as adequate to support a
23   conclusion. Id.
24         In determining whether substantial evidence supports the ALJ’s decision, the Court
25   considers the record as a whole, weighing both the evidence that supports and detracts from
26   the ALJ’s conclusions. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998); Tylitzki v.
27
28
           2
               Parra, 481 F.3d at 746.

                                                 -3-
      Case 2:19-cv-05247-ESW Document 28 Filed 07/23/20 Page 4 of 12



 1   Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993). If there is sufficient evidence to support the
 2   ALJ’s determination, the Court cannot substitute its own determination. See Morgan v.
 3   Comm’r of the Social Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999) (“Where the evidence
 4   is susceptible to more than one rational interpretation, it is the ALJ’s conclusion that must
 5   be upheld.”); Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). The ALJ, not the
 6   Court, is responsible for resolving conflicts and ambiguities in the evidence and
 7   determining credibility. Magallanes, 881 F.2d at 750; see also Andrews v. Shalala, 53 F.3d
 8   1035, 1039 (9th Cir. 1995).
 9          Finally, the Court considers the harmless error doctrine when reviewing an ALJ’s
10   decision. An ALJ’s decision need not be remanded or reversed if it is clear from the record
11   that the error is “inconsequential to the ultimate nondisability determination.” Tommasetti
12   v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (citations omitted); Molina, 674 F.3d at
13   1115 (an error is harmless so long as there remains substantial evidence supporting the
14   ALJ’s decision and the error “does not negate the validity of the ALJ’s ultimate
15   conclusion”) (citations omitted).
16                                  II. PLAINTIFF’S APPEAL
17          A. Procedural Background
18          Plaintiff, who was born in 1963, has experience working as a computer operations
19   specialist. (A.R. 57, 66). In 2015, Plaintiff applied for disability insurance benefits. (A.R.
20   171-78). Plaintiff alleged disability beginning on November 11, 2013 due to arthritis,
21   degenerative disc disease, and diabetes. (A.R. 66). Social Security denied the application.
22   (A.R. 96-99). In August 2016, upon Plaintiff’s request for reconsideration, Social Security
23   affirmed the denial of benefits. (A.R. 104-07). Plaintiff sought further review by an ALJ,
24   who conducted a hearing in April 2018. (A.R. 34-64).
25          In an August 6, 2018 decision, the ALJ found that Plaintiff is not disabled within
26   the meaning of the Social Security Act. (A.R. 13-24). The Appeals Council denied
27   Plaintiff’s request for review. (A.R. 1-3). On September 23, 2019, Plaintiff filed the
28   Complaint (Doc. 1) seeking review and reversal of the ALJ’s decision.


                                                 -4-
      Case 2:19-cv-05247-ESW Document 28 Filed 07/23/20 Page 5 of 12



 1          B. The ALJ’s Application of the Five-Step Disability Analysis
 2                 1. Step One: Engagement in “Substantial Gainful Activity”
 3          The ALJ determined that Plaintiff has not engaged in substantial gainful activity
 4   since November 11, 2013, the alleged onset date. (A.R. 15). Neither party disputes this
 5   determination.
 6                 2. Step Two: Presence of Medically Severe Impairment/Combination
                      of Impairments
 7
 8          The ALJ found that Plaintiff has the following severe impairments: lumbar and

 9   cervical spondylosis. (A.R. 16). This determination is unchallenged.

10                 3. Step Three: Presence of Listed Impairment(s)

11          The ALJ determined that Plaintiff does not have an impairment or combination of

12   impairments that meets or medically equals the severity of one of the listed impairments in

13   20 C.F.R. Part 404, Subpart P, Appendix 1 of the Social Security regulations. (A.R. 18).

14   Neither party disputes the ALJ’s determination at this step.

15                 4. Step Four: Capacity to Perform Past Relevant Work

16          The ALJ found that Plaintiff retained the residual functional capacity (“RFC”) to

17   perform light work as defined in 20 C.F.R. § 404.1567(b), except that Plaintiff
                   needs to alternate between sitting and standing at will. He can
18                 occasionally climb ramps and stairs, but can never climb
19                 ladders, ropes, or scaffolds. He can occasionally balance,
                   stoop, kneel, and crouch, but can never crawl. He can
20                 frequently reach, handle, and finger with the bilateral upper
21                 extremities. He must avoid extreme cold, wetness, vibration,
                   and hazards, including moving machinery and unprotected
22                 heights.
23   (A.R. 19). After considering the assessed RFC and testimony of the Vocational Expert
24   (“VE”) at the administrative hearing, the ALJ concluded that Plaintiff is unable to perform
25   his past relevant work. (A.R. 22-23). Plaintiff argues that in assessing his RFC, the ALJ
26   improperly rejected his symptom testimony and the limitations assessed by his treating
27   physician and physician assistant. (Doc. 16).
28


                                                -5-
      Case 2:19-cv-05247-ESW Document 28 Filed 07/23/20 Page 6 of 12



 1                 5. Step Five: Capacity to Perform Other Work
 2          Based on the assessed RFC and the testimony of the VE, the ALJ concluded that
 3   Plaintiff is capable of performing the requirements of representative occupations such as
 4   cashier. (A.R. 23). Plaintiff disputes this determination.
 5          C. The ALJ Failed to Provide Specific, Clear, and Convincing Reasons for
               Rejecting Plaintiff’s Testimony Regarding his Symptoms
 6
            When evaluating the credibility of a plaintiff’s testimony regarding subjective pain
 7
     or symptoms, the ALJ must engage in a two-step analysis. Vasquez v. Astrue, 572 F.3d
 8
     586, 591 (9th Cir. 2009). In the first step, the ALJ must determine whether the claimant
 9
     has presented objective medical evidence of an underlying impairment “which could
10
     reasonably be expected to produce the pain or other symptoms alleged.” Lingenfelter v.
11
     Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The plaintiff does not have to show that the
12
     impairment could reasonably be expected to cause the severity of the symptoms. Rather,
13
     a plaintiff must only show that it could have caused some degree of the symptoms. Smolen
14
     v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).
15
            If a plaintiff meets the first step, and there is no affirmative evidence of malingering,
16
     the ALJ can only reject a plaintiff’s testimony about the severity of his or her symptoms
17
     by offering specific, clear, and convincing reasons. Lingenfelter, 504 F.3d at 1036. The
18
     ALJ cannot rely on general findings. The ALJ must identify specifically what testimony
19
     is not credible and what evidence undermines the plaintiff’s complaints. Berry v. Astrue,
20
     622 F.3d 1228, 1234 (9th Cir. 2010). In weighing a plaintiff’s credibility, the ALJ can
21
     consider many factors including: a plaintiff’s reputation for truthfulness, prior inconsistent
22
     statements concerning the symptoms, unexplained or inadequately explained failure to
23
     seek treatment, and the plaintiff’s daily activities. Smolen, 80 F.3d at 1284; see also 20
24
     C.F.R. § 404.1529(c)(4) (Social Security must consider whether there are conflicts between
25
     a claimant’s statements and the rest of the evidence).
26
            Here, Plaintiff testified that he cannot work because of the pain he experiences in
27
     his neck, back, and shoulders. (A.R. 46). Plaintiff stated that he has difficulty raising his
28
     arms above his head, can stand only for one hour at a time, and can sit only for up to 45

                                                  -6-
      Case 2:19-cv-05247-ESW Document 28 Filed 07/23/20 Page 7 of 12



 1   minutes at a time. (A.R. 49, 54-55). Plaintiff also testified that he must lay down or recline
 2   during the day, explaining that it is “much less painful for me to be in a recliner and I can
 3   have the heating pad on my back and neck.” (A.R. 55). The ALJ found that Plaintiff’s
 4   medically determinable impairments could reasonably be expected to cause his alleged
 5   symptoms, but concluded that Plaintiff’s “statements concerning the intensity, persistence
 6   and limiting effects of these symptoms are not entirely consistent with the medical evidence
 7   and other evidence in the record for the reasons explained in this decision.” (A.R. 19).
 8           The ALJ rejected Plaintiff’s testimony for several reasons. First, the ALJ stated that
 9   “[o]bjective examinations confirmed that the claimant’s impairments resulted in some
10   limitations, but that these limitations were not as severe as alleged.” (A.R. 20). Although
11   an ALJ may consider a lack of objective evidence as one element in his or her analysis, a
12   claimant’s testimony of disabling pain cannot be discredited “merely because [it is]
13   unsupported by objective evidence.” Lester v. Chater, 81 F.3d 821, 834 (9th Cir.
14   1996); Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991) (“[O]nce the claimant
15   produces objective medical evidence of an underlying impairment, [the ALJ] may not
16   reject a claimant’s subjective complaints based solely on a lack of objective medical
17   evidence to fully corroborate the alleged severity of pain.”). As explained below, the ALJ’s
18   other reasons for finding Plaintiff’s testimony not credible are not clear and convincing.
19   The lack of objective medical evidence corroborating the severity of Plaintiff’s symptoms
20   is not a sufficient sole reason for rejecting Plaintiff’s testimony.
21           As a second reason for discounting Plaintiff’s testimony, the ALJ stated that
22   Plaintiff has “received relatively routine treatment for his pain.” (A.R. 20). An ALJ may
23   properly discount a claimant’s reports of pain where he opts for conservative treatment in
24   the face of extreme pain.    See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155,
25   1162 (9th Cir. 2008). An ALJ may also consider that a claimant’s symptoms improve in
26   response to treatment, but it is error to rely on temporary instances of improvement as
27   evidence that the claimant is capable of sustaining work. See, e.g., Garrison, 759 F.3d at
28   1018.


                                                  -7-
      Case 2:19-cv-05247-ESW Document 28 Filed 07/23/20 Page 8 of 12



 1          Here, the ALJ recounted that Plaintiff’s pain treatment included epidural steroid
 2   injections, radiofrequency ablation, physical therapy, and opioid therapy. (A.R. 20). The
 3   Ninth Circuit has doubted that steroid injections and narcotic pain medications qualify as
 4   conservative. See, e.g., Revels v. Berryhill, 874 F.3d 648, 667 (9th Cir. 2017) (citing
 5   Garrison, 759 F.3d at 1015 n.20). The Court finds that the ALJ improperly determined
 6   that Plaintiff’s treatment was conservative.
 7          The ALJ also improperly rejected Plaintiff’s testimony because of his positive
 8   response to treatment. The ALJ found that Plaintiff experienced relief from steroid
 9   injections, radiofrequency ablation, physical therapy, and opioid therapy. (A.R. 20). While
10   the ALJ is correct that Plaintiff reported relief, it was temporary and therefore did not
11   undermine his consistent reports of pain throughout the relevant period. See Ghanim v.
12   Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014). For example, the ALJ pointed to a January
13   2016 medical record that indicated Plaintiff experienced 80 percent relief for longer than
14   one year from a cervical epidural steroid injection. (A.R. 876). However, that same record
15   reflects that Plaintiff’s pain was still a 6/10 and he had trouble sleeping due to neuropathic
16   nighttime pain. (A.R. 873, 876). Moreover, Plaintiff continued to complain of pain at his
17   two follow-up appointments in February and March 2016. (A.R. 864, 868).
18          The ALJ also found that Plaintiff benefited from physical therapy and pain
19   medications. (A.R. 20). However, as with his steroid injections, Plaintiff noted some
20   relief, but continued to report chronic pain. Additionally, in August 2014, Plaintiff’s
21   provider noted that pain medications and physical therapy were not effective at treating his
22   pain. (A.R. 928). And in August 2015, Plaintiff told his providers that his pain medications
23   were currently not as effective as they were in the past. (A.R. 633). Plaintiff’s partial relief
24   does not undermine his allegations of persistent disabling pain.
25          As a final reason for discounting Plaintiff’s symptom testimony, the ALJ concluded
26   that Plaintiff’s daily activities were inconsistent with his alleged limitations. (A.R. 21).
27   An ALJ may properly reject a claimant’s testimony because his daily activities indicate he
28   is more functional than alleged. See Valentine v. Comm’r, Soc. Sec. Admin., 574 F.3d 685,


                                                    -8-
      Case 2:19-cv-05247-ESW Document 28 Filed 07/23/20 Page 9 of 12



 1   693 (9th Cir. 2009). However, for an ALJ to properly rely on a claimant’s daily activities
 2   as evidence that he is exaggerating his limitations, the ALJ must determine the extent to
 3   which the claimant engages in them. See Zavalin v. Colvin, 778 F.3d 842, 848 (9th Cir.
 4   2014).
 5            Here, the ALJ identified several activities that were purportedly inconsistent with
 6   Plaintiff’s alleged limitations, including walking for exercise, doing yard work, running
 7   errands, cooking, cleaning, reading, drawing, lifting his son’s wheelchair, attending
 8   concerts, and driving to Tucson and Colorado. (A.R. 21). The ALJ failed, however, to
 9   explain how these activities were inconsistent with Plaintiff’s alleged limitations or
10   probative of his functional capacity. See Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).
11            For example, Plaintiff consistently reported that he walked every day for exercise.
12   (A.R. 510, 519). Yet there is no indication that Plaintiff walked for a long period of time,
13   and the mere fact that he walked every day does not support a finding that he was more
14   functional than alleged. Plaintiff reported that he did some yard work and chores, but his
15   description of those activities did not contradict his alleged functional limitations. See Orn,
16   495 F.3d at 639. Similarly, he reported grocery shopping two or three times per week for
17   smaller loads but had difficulty getting items off the lower shelves. (A.R. 51-52). He also
18   reported doing the bulk of the cooking, but stated that he primarily cooked microwavable
19   meals or picked up food from a drive-thru restaurant. (A.R. 49-50). Finally, he helped
20   with some chores, but reported difficulty showering and unloading the dishwasher. (A.R.
21   49-50).
22            Likewise, the ALJ noted that Plaintiff attended several concerts per year, but
23   Plaintiff reported that he had to sit during them. (A.R. 21, 53-54). Plaintiff drove to Tucson
24   and Colorado during the relevant period, but the ALJ did not determine whether Plaintiff
25   was able to recline or take breaks during those trips. (A.R. 21). Accordingly, neither of
26   those activities necessarily contradicts Plaintiff’s testimony. See Zavalin, 778 F.3d at 848.
27   Finally, Plaintiff reported lifting his son’s 25-pound wheelchair into the trunk of his car
28   “every once in a while,” but that is not substantial evidence that he was more functional


                                                  -9-
     Case 2:19-cv-05247-ESW Document 28 Filed 07/23/20 Page 10 of 12



 1   than alleged. The Court finds that the ALJ erred by relying on Plaintiff’s daily activities
 2   as a basis to conclude he was more functional than alleged.
 3          “The clear and convincing standard is the most demanding required in Social
 4   Security cases.” Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002).
 5   “Sheer disbelief” of the severity of a claimant’s symptoms “is no substitute for substantial
 6   evidence.” Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004). For the above reasons,
 7   the Court finds that the ALJ failed to provide specific, clear, and convincing reasons
 8   supported by substantial evidence for discounting Plaintiff’s symptom testimony regarding
 9   his impairments. This error is harmful and alone requires remand.
10          D. The Case Will Be Remanded for Further Proceedings
11          Ninth Circuit jurisprudence “requires remand for further proceedings in all but the
12   rarest cases.” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1101 n.5 (9th Cir.
13   2014). The Ninth Circuit, however, has adopted a test to determine when a case should be
14   remanded for payment of benefits in cases where an ALJ has improperly rejected claimant
15   testimony or medical opinion evidence. Id. at 1100-01; Garrison, 759 F.3d at 1020. This
16   test is commonly referred to as the “credit-as-true” rule, which consists of the following
17   three factors:
18                1. Has the ALJ failed to provide legally sufficient reasons for
                     rejecting evidence, whether claimant testimony or medical
19                   opinion? Treichler, 775 F.3d at 1100-01.
20
                 2. Has the record been fully developed, are there outstanding
21                  issues that must be resolved before a disability determination
                    can be made, or would further administrative proceedings be
22
                    useful? Id. at 1101. To clarify this factor, the Ninth Circuit
23                  has stated that “[w]here there is conflicting evidence, and not
                    all essential factual issues have been resolved, a remand for
24                  an award of benefits is inappropriate.” Id.
25
                 3. If the improperly discredited evidence were credited as true,
26                  would the ALJ be required to find the claimant disabled on
27                  remand? Id.; Garrison, 759 F.3d at 1020.

28


                                                - 10 -
     Case 2:19-cv-05247-ESW Document 28 Filed 07/23/20 Page 11 of 12



 1          Where a court has found that a claimant has failed to satisfy one of the factors of the
 2   credit-as-true rule, the court does not need to address the remaining factors. Treichler, 775
 3   F.3d at 1107 (declining to address final step of the rule after determining that the claimant
 4   has failed to satisfy the second step). Moreover, even if all three factors are met, a court
 5   retains the discretion to remand a case for additional evidence or to award benefits. Id. at
 6   1101-02. A court may remand for further proceedings “when the record as a whole creates
 7   serious doubt as to whether the claimant is, in fact, disabled within the meaning of the
 8   Social Security Act.” Garrison, 759 F.3d at 1021. In Treichler, the Ninth Circuit noted
 9   that “[w]here an ALJ makes a legal error, but the record is uncertain and ambiguous, the
10   proper approach is to remand the case to the agency.” 775 F.3d at 1105.
11          After examining the record, the Court finds no outstanding issues of fact to be
12   resolved through further proceedings. Plaintiff testified that as a result of his pain, he needs
13   to lay down or recline for more than a couple of hours a day. (A.R. 55). At the
14   administrative hearing, the VE testified that an individual who “needed unscheduled breaks
15   to recline for two hours or more in addition to the typical breaks in a normal day” would
16   not be able to sustain employment. (A.R. 60-61). The VE’s testimony establishes that if
17   Plaintiff’s testimony was credited-as-true, the ALJ would be required to find that Plaintiff
18   is disabled. The Court does not find any material evidence in the record that creates serious
19   doubt that Plaintiff is in fact disabled. Therefore, based on the record, the Court finds it
20   inappropriate to remand the case for further proceedings. See Benecke v. Barnhart, 379
21   F.3d 587, 595 (9th Cir. 2004) (“Allowing the Commissioner to decide the issue again
22   would create an unfair ‘heads we win; tails, let’s play again’ system of disability benefits
23   adjudication.”); Moisa v. Barnhart, 367 F.3d 882, 887 (9th Cir. 2004) (“The
24   Commissioner, having lost this appeal, should not have another opportunity to show that
25   Moisa is not credible any more than Moisa, had he lost, should have an opportunity for
26   remand and further proceedings to establish his credibility.”) (citation omitted). The Court
27   will remand the case for an immediate award of benefits effective November 11, 2013 (the
28   disability onset date).


                                                  - 11 -
     Case 2:19-cv-05247-ESW Document 28 Filed 07/23/20 Page 12 of 12



 1                                    III. CONCLUSION
 2         Based on the foregoing,
 3         IT IS ORDERED reversing the decision of the Commissioner of Social Security
 4   and remanding this case to the Commissioner for an immediate award of benefits effective
 5   November 11, 2013.
 6         IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment
 7   accordingly.
 8         Dated this 23rd day of July, 2020.
 9
10
11                                                       Honorable Eileen S. Willett
12                                                       United States Magistrate Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 12 -
